DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, the prior art of record, as best exemplified by US 2016/0070079 (“Sajima”) and US 2015/0030296 (“Sakabe”), whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that at least some of the non-coupling portions of the intermittently coupled-type optical fiber ribbon include a convex portion of the coupling resin, a tip end of the convex portion having an acute angle in a cross-sectional view in a direction orthogonal to the longitudinal direction.






Regarding claim 9, the prior art of record, as best exemplified by Sajima Sakabe, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious the step of forming the non-coupling portions by intermittently, in a longitudinal direction, pressing the coupling resin between the optical fibers with a pressing member having a sharp tip end so as to break at least a part of the coupling resin in such a way that a tip end of a broken surface where the coupling resin is broken becomes a convex portion having an acute angle in a cross-sectional view in a direction orthogonal to the longitudinal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883